Citation Nr: 1704452	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than panic disorder, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and April 2007 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for PTSD.

This matter was most recently before the Board in February 2016, when it was remanded for further development.

The Veteran testified at a hearing before the undersigned in August 2011.  A transcript of the hearing is of record.

In December 2016, the Veteran submitted a request to remove his representative from this appeal, and for the Board to proceed with adjudication of the matter.  This request was received within 90 days of the letter from the Board notifying the Veteran that his appeal was being transferred to the Board, and is timely.  The Veteran has not appointed a new representative, and now represents himself in this appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2016, the Board remanded this matter because the AOJ failed to comply with its May 2014 remand directives and make a formal finding pertaining to the unavailability or non-existence of a November 2010 VA examination report.  During the August 2011 hearing, the Veteran testified that he was seen by the same VA examiner who authored the October 2010 VA examination report (the report shows the examination was actually conducted in September 2010) for a second examination in November 2010.  The Board instructed the AOJ to request any November 2010 VA psychiatric examination report/treatment record that may be available from the Cheyenne VA Medical Center.  The Board further instructed the AOJ that should it determine the November 2010 VA examination report/treatment record is not be available or does not exist and further attempts to obtain the document would be futile the finding should be documented in the claims file by a formal finding of unavailability with notification of the Veteran pursuant to 38 C.F.R. § 3.159(e).  These instructions were repeated in the Board's February 2016 remand directives due to the prior noncompliance following the May 2014 remand.

In March 2016, the AOJ associated a copy of the October 2010 VA examination report with the claims file.  The AOJ entered a note in VBMS that indicates the Veteran may have misidentified the date of the October 2010 VA examination.  The AOJ did not make a formal finding of unavailability or notify the Veteran pursuant to 38 C.F.R. § 3.159(e) as instructed by the Board.

The Board finds the AOJ has again failed to substantially comply with its prior remand directives.  Although it appears a determination was made that a November 2010 examination report/treatment record is unavailable, notes entered in VBMS by initial adjudicators will not be forwarded or visible to reviewers at the Court of Appeals for Veterans Claims should the Veteran elect to pursue further appellate consideration if the Board denies his claim.  As such, a formal finding of unavailability is necessary to complete the record in this case.  Notification pursuant to 38 C.F.R. § 3.159(e) must also be documented in the claims file pursuant to the Board's prior directives.


Accordingly, the case is REMANDED for the following action:

1.  Request any November 2010 VA psychiatric examination report/treatment record that may be available from the Cheyenne VA Medical Center or any other VA medical facility that may have treated the Veteran and associate this document with the claims file.  A particular search should be made for a November 2010 record from G.J.P., Ph.D., the author of the October 2010 VA examination report.

Should it be determined a November 2010 VA examination report/treatment record is unavailable or does not exist and further attempts to obtain the document would be futile, this finding must be documented in the claims file by a formal finding of unavailability with notification of the Veteran pursuant to 38 C.F.R. § 3.159(e).  The formal finding of unavailability must be associated with the claims file and uploaded to VBMS as a document.  Notes in VBMS on a previously uploaded document will not be deemed substantial compliance with the Board's remand directives.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

